DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically A neural stimulation and recording electrode assembly comprising: a selectively deformable guide tube having a length and including a plurality of sequentially coupled connecting structures, and wherein at least one of the plurality of connecting structures is selectively deformable relative to the central axis of a sequential connecting structure of the plurality of connecting structures such that the central axis of the selectively deformable connecting structure is angularly oriented relative to the central axis of the sequential connecting structure; and an electrode subassembly having a plurality of electrode contacts that are configured for selective radial movement about and between a retracted position and a deployed position, wherein in the deployed position, and relative to the central axis, each electrode contact is spaced radially outwardly from the retracted position, wherein the electrode sub assembly further comprises an annular body defining an axial bore and a plurality of sets of circumferentially spaced openings, wherein the plurality of sets are axially spaced along a length of the annular body; and a selectively inflatable balloon positioned within the axial bore of the annular body, wherein the selectively inflatable balloon has an outer surface to which the plurality of electrode contacts are coupled, wherein the electrodes are configured to radially expand an retract through the openings in response to inflation and deflation of the balloon. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792